Title: To Thomas Jefferson from William John Coffee, 1 December 1825
From: Coffee, William John
To: Jefferson, Thomas

Honbl. SirNew York City
December The 1—25Seeing in one of the Prints of the day a Strange account of a Very Strange adventure you of Late unfortunately have undergon with a Strange man calling him self a Sculptor, because he has had the presumption to try to make a few Busts of four distinguished, Gentlemen—as If like four Painting, Makeing Busts constituted the necessary requisite for a great Artist, But this man, this Sign Painter, ought to have known as he has being in Italy—that Moulding a living Mans face is not, the way to obtain a good Characteristic likeness the whole of the features alters under the operation and then recourse must be had to Nature to corect those errors. But this is not my business, wat I presume to trouble you with is in Conveyance of an Idea that has grown out of the same Advertisement,That you intend to Unite to the University an artist in the Landscape line, you have some knowledge of my poor Abilitys as an Artist, still you have not seen the whol extent of my Powers that way—by a preponderating part, of my trifling knowledge as an Artist, or in fact have I ever being able in this Country to Show them, they have Sleept in Peace, while I have being dreaming for 10 Years Pasts, now Sir you will perceive in an instant that I mean to ask of you whether my service would be thought suffint to enable me by teaching the Arts, to enable me to obtain about 800 Dollars pr YearI Paint Landscaps and Portraits Tolerable well, Fruits still life an cattle. Very well and as to modeling and cuting Busts in Marble I have hade great Practic in and have the Power of Modeling the figure. the animal, and Every kind of ornament with Ease and Pleasure,I hope you will Pardon me for saying so much of my self—I assure you I feele ashamed but I thought it necessary on this occassion to enable you to favour me with your good opinion on this Point should your tim and condition Permit youHonbl. Sir Your know I am  truly you obt SevtW. J. Coffee